PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sugaberry, Sasha
Application No. 15/254,214
Filed: 1 Sep 2016
For: METHOD AND APPARATUS FOR 
LOCATING ERRORS IN DOCUMENTS
:
:
:	DECISION ON PETITION
:
:
:
VIA DATABASE QUERIES, SIMILARITY-
BASED INFORMATION RETRIEVAL AND 
MODELING THE ERRORS FOR ERROR
RESOLUTION



							
CORRECTED DECISION

The decision mailed January 28, 2021, was issued in an error and is hereby VACATED in place of the mailing of this new decision.

This is a corrected decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed on November 23, 2020, to revive the above identified application.   

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition.  This is not a final agency decision within the meaning of 5 USC § 704.  

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the Final Office action of June 6, 2019.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(II)(A)(2).  No extensions of time under 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).

The present petition lacks item (1) above.  

As to item (1)

The amendment submitted on November 23, 2020 does not prima facie place the application in condition for allowance (See attached Advisory Action); thus, the proposed reply required for consideration of a petition under 37 CFR 1.137(a) must be a Notice Appeal and appeal fee; a Request for Continued Examination and submission (37 CFR 1.114) or the filing of a continuing application under 37 CFR 1.53(b).  


Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Window located at:

U.S. Patent and Trademark Office
Customer Service Window Randolph Building 
401 Dulany Street 
Alexandria, VA 22314 

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web1 



Any questions concerning this matter may be directed to Paula Britton at (571) 272-1556.  



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


Attachment:  Advisory Action before the Filing of an Appeal Brief







    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)